EMBRY, Justice.
James Wade appeals from a final judgment granting Freddy Wade an easement by necessity (the right of ingress and egress) over James Wade’s property.
James Wade contends the issue here is whether the trial court correctly held that an implied easement by necessity existed under the facts of this case.
Because there is no transcript of the evidence before us, although it is evident the trial court had before it evidence adduced ore tenus, we cannot review the trial court’s findings of fact. Furthermore, there is no .statement in lieu of the transcript as provided for in Rule 10(d), ARAP. See Smith v. Haynes, 364 So.2d 1168 (Ala.1978). The judgment below is due to be and is hereby affirmed.
AFFIRMED.
TORBERT, C. J., and FAULKNER, AL-MON and ADAMS, JJ., concur.